Citation Nr: 1434622	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral pes planus with plantar fasciitis, rated as 0 percent prior to March 15, 2013, and as 10 percent since March 15, 2013.  

2.  Entitlement to an initial compensable rating for right lower extremity compartment syndrome.  

3.  Entitlement to an initial compensable rating for left lower extremity compartment syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008.  He was awarded the Combat Action Ribbon and Combat Infantryman Badge for his service in Iraq and Panama.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claims for service connection for bilateral pes planus with plantar fasciitis, right lower extremity compartment syndrome, and left lower extremity compartment syndrome; and awarded 0 percent ratings, all effective April 1, 2008.  

In May 2012, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In September 2012, the Board remanded the claims for additional development.  Subsequently, a July 2013 rating decision increased the disability rating for bilateral pes planus with plantar fasciitis, from 0 percent to 10 percent, effective March 15, 2013.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2013, the Board again remanded the claims for increased initial rating, as well as claims for service connection for a bilateral hip disability and for a left shoulder disability, for additional development.  A February 2014 rating decision granted service connection for a bilateral hip disability and for a left shoulder disability, both effective April 1, 2008.  That represents a total grant of the benefits sought on appeal for the issues of entitlement to service connection for a bilateral hip disability and for a left shoulder disability, and therefore, those issues are no longer before the Board.  

In February 2014, the Veteran submitted additional evidence in the form of additional medical records.  However, in a February 2014 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  Prior to March 15, 2013, the Veteran's bilateral pes planus with plantar fasciitis was manifested by subjective complaints of pain, stiffness, and numbness.  There was no objective evidence of abnormal weightbearing, painful motion, edema, disturbed circulation, weakness, atrophy of musculature, tenderness of the plantar surfaces, or x-ray evidence of osteoarthritis.  There was objective evidence of mild bilateral bunions that did not require surgery.  These manifestations produced no more than mild bilateral foot disability.  

2.  Since March 15, 2013, the Veteran's bilateral pes planus with plantar fasciitis has been manifested by subjective complaints of pain, swelling, and numbness.  There is objective evidence of pain on manipulation and use and bilateral weightbearing line over the great toes, but there is no evidence of marked deformity, calluses, unusual shoe wear pattern that would indicate abnormal weightbearing, bunions that require surgery or are so severe that they are equivalent to amputation of the great toe, or x-ray evidence of osteoarthritis.  These manifestations produce no more than moderate bilateral foot disability.    

3.  The Veteran's right lower extremity compartment syndrome is not manifested by malunion or nonunion of the tibia and fibula, and separate ratings for right knee and right ankle disability associated with the right lower extremity compartment syndrome are not warranted.  

4.  The Veteran's left lower extremity compartment syndrome is not manifested by malunion or nonunion of the tibia and fibula, and separate ratings for left knee and left ankle disability associated with the left lower extremity compartment syndrome are not warranted.    


CONCLUSIONS OF LAW

1.  Prior to March 15, 2013, the criteria for an initial compensable rating for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5280, 5284 (2013).  

2.  Since March 15, 2013, the criteria for an initial rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5280, 5284 (2013).  

3.  The criteria for an initial compensable rating for right lower extremity compartment syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  

4.  The criteria for an initial compensable rating for left lower extremity compartment syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

However, the appeal arises from the initial awards of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, the Veteran's hearing testimony, and the Veteran's statements.  The Board finds that the December 2007, August 2008, and March 2013 VA examinations conducted in connection with the claims are adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current levels of severity of his disabilities.  The Board notes that in a February 20, 2014 letter, the Veteran indicated that he would be making another medical appointment for his bilateral pes planus with plantar fasciitis and would inform the RO of when he was scheduled for such appointment.  However, in a Report of General Contact dated the next day on February 21, 2014, the Veteran was noted to have called the RO back regarding his current appeal.  He faxed over a waiver of the 30 day waiting period and asked that his case be forwarded immediately back to the Board for processing.  The Veteran has not subsequently informed VA that he has scheduled any medical appointments for his bilateral pes planus with plantar fasciitis.  Thus, the Board finds that no further action is necessary with respect to obtaining any potential outstanding treatment records.  

Moreover, with respect to the Veteran's May 2012 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining outstanding current TRICARE Womack Army Medical Center records, scheduling the Veteran for VA examinations to assess the current severity of his bilateral pes planus with plantar fasciitis and right and left lower extremity compartment syndrome, and issuing a supplemental statement of the case with respect to the updated TRICARE Womack Army Medical Center records.  In response, the RO/AMC obtained all outstanding TRICARE Womack Army Medical Center records, scheduled the Veteran for March 2013 VA examinations for his bilateral pes planus with plantar fasciitis and right and left lower extremity compartment syndrome, and issued supplemental statements of the case dated in December 2013 and February 2014 that addressed the updated TRICARE Womack Army Medical Center records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so, including testimony at a Board hearing.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the interphalangeal joints are considered a group of minor joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Pes Planus With Plantar Fasciitis

The Veteran has been diagnosed with bilateral pes planus with plantar fasciitis and has been rated under Diagnostic Code 5276, which pertains to acquired flatfoot.  Other potentially applicable diagnostic codes include Diagnostic Code 5280, which pertains to unilateral hallux valgus; and Diagnostic Code 5284, which pertains to other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280, 5284 (2013).  

Diagnostic Code 5276 provides for a 0 percent rating for unilateral or bilateral flatfoot, with symptoms relieved by built-up show or arch support.  A 10 percent rating is warranted for moderate unilateral or bilateral flatfoot, which includes symptoms such as weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013). 

Diagnostic Code 5280 provides a 10 percent rating for unilateral hallux valgus if it is operated with resection of metatarsal head.  A 10 percent rating is also warranted for severe hallux valgus, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).    

Under Diagnostic Code 5284 for other disabilities of the foot, a 10 percent rating is warranted for a moderate disability of the foot, a 20 percent rating is warranted for a moderately severe disability of the foot, and a 30 percent rating is warranted for a severe disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2013).  The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 




1.  Prior to March 15, 2013

Prior to March 15, 2013, the Veteran was in receipt of a 0 percent rating for his bilateral pes planus with plantar fasciitis.  

On VA examination in December 2007, the Veteran complained of pain in the "entire feet," and described it as constant, aching, cramping, burning, and sharp.  He reported that the pain was a 4 to 5/10 in severity and was elicited by physical activity and relieved by rest.  He stated that he had taken no specific treatment for this condition except for analgesics.  He also indicated that he had been given a diagnosis of plantar fasciitis, which involved pain in the feet.  He maintained that he took Motrin for his plantar fasciitis.  The Veteran could perform all the activities of daily living and continued to function at his job as a pilot.  Examination revealed normal gait and posture with no use of any assistive devices.  The Veteran was not found to require or use any type of corrective shoe wear.  There were no signs of abnormal weightbearing, painful motion, edema, disturbed circulation, weakness, atrophy of musculature, claw feet, hammertoes, or Morton's metatarsalgia.  Palpation of the plantar surfaces did not reveal any tenderness, and the Achilles tendons showed good alignment.  Flexion and dorsiflexion of the toes did not induce pain.  Arches were low, and x-rays of the feet indicated that the Veteran had pes planus deformity and mild hallux valgus deformity, bilaterally.  The Veteran was diagnosed with status post plantar fasciitis, condition resolved without complications, and bilateral pes planus.             

At an August 2008 VA examination, the Veteran complained of experiencing intermittent bilateral foot pain that he described as an ache related to any activity.  He reported that the pain was located in the bottoms of his feet and that all distal toe joints became numb after walking half a mile.  He stated that the pain occurred 1 to 2 times a week and that walking half a mile would cause pain for 30 to 40 minutes.  He indicated that the pain was relieved by rest.  He maintained that the intensity of the pain was mild to moderate with activity, but denied any radiating pain or flare-ups/incapacitating episodes.  He reported that he took medication for his feet.  He stated that he was able to stand for 15 to 30 minutes and that he could walk half a mile.  He denied the use of assistive devices.  The examiner did not find any physical evidence of bilateral pes planus.  She diagnosed the Veteran with "[n]ormal exam/pain described is consist[e]nt with a chronic plantar fasciitis."  The examiner found that bilateral foot pain was the problem associated with the diagnosis.  She indicated that the pain caused by the Veteran's disability had significant occupational effects.  The Veteran reported that he had been unemployed for less than a year because he had been unable to perform as a supervisor of a tire store due to the constant walking required on the job to check the work of his mechanics.  The examiner determined that the Veteran's foot disability had mild effects on chores, shopping, exercise, sports, and recreation, but that the Veteran had no problems with activities of daily living.  She also commented that the Veteran was incapable of bending, crouching, and lifting.      

In May 2012, the Veteran testified before the Board at a travel board hearing.  Testimony revealed, in pertinent part, that the Veteran worked as a safety manager for Special Warfare Training Group, which was a job that required him to be on his feet.  The Veteran testified that he had submitted pictures of his feet which showed that he had literally lost both heels of his feet during service.  He reported that if the weather was cold, he would experience symptoms such as not being able to feel his feet, numbness in his toes, and pain in the bottom of his feet.  He stated that in his left foot, it currently felt like he had a bone spur in the center of the foot.  He also indicated that he did not stand for long periods of time.  He maintained that he felt stiffness in his right big toe and that his toes and feet hurt all the time.  He testified that he had lost his toenails multiple times and that he had submitted pictures of the lost toenails.  He reported that he could feel the pulse in his feet and that he took over-the-counter medication for his feet.  

The Board finds that the Veteran's bilateral pes planus with plantar fasciitis approximates no more than mild bilateral flatfoot.  Although the Veteran complained of and took over-the-counter medication for foot pain, stiffness, and numbness, the December 2007 VA examination determined that the Veteran had no signs of abnormal weightbearing, painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness of the plantar surfaces.  The Achilles tendons also showed good alignment.  Moreover, the August 2008 VA examination found no physical evidence of bilateral pes planus.  The evidence also consistently showed that the Veteran was not found to require or use any type of corrective shoe wear or assistive devices.  A 10 percent evaluation is not warranted because although there is pain on use of the feet, there is no objective evidence of weight-bearing line over or medial to the great toe and inward bowing of the tendo achillis.  Therefore, the Board finds that the Veteran's bilateral pes planus with plantar fasciitis is more appropriately classified as mild bilateral flatfoot and an initial compensable rating is thus not warranted under Diagnostic Code 5276 for the period under consideration.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.   

Although there is no x-ray evidence of osteoarthritis, the Board acknowledges that a potential compensable rating for painful or unstable joints under 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board acknowledges the Veteran's subjective complaints that he had pain, stiffness, and numbness in the feet, and that he had to limit his standing and walking due to his bilateral foot symptoms.  However, the December 2007 and August 2008 VA examination reports are negative for any findings of painful or unstable joints or any functional loss due to flare-ups.  Indeed, the December 2007 examiner found no loss of use of the bilateral feet, as the Veteran was able to walk with a normal gait.  There was also no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness of the plantar surfaces.  Flexion and dorsiflexion of the toes did not induce pain.  Additionally, the Veteran exhibited no signs of abnormal weightbearing and did not require any type of support with her shoes.  Further, the Veteran denied any flare-ups/incapacitating episodes at his August 2008 VA examination, and the examiner found that the Veteran had a normal foot examination other than the pain associated with chronic plantar fasciitis.  Thus, even considering the objectively confirmed findings of pain, as well as the Veteran's complaints of stiffness and numbness, for the period under consideration, the evidence does not show that the Veteran's bilateral pes planus with plantar fasciitis has been manifested by painful or unstable motion, and any functional limitation has been contemplated in the Veteran's 0 percent rating.  Thus, the Veteran's bilateral pes planus with plantar fasciitis does not warrant a higher rating due to functional loss or painful or unstable joints.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202. 

Additionally, the evidence does not show that the Veteran has undergone resection of the metatarsal head or that his bunions are so severe that they are equivalent to amputation of the great toe.  Indeed, the Veteran's hallux valgus has been found to be no more than mild in severity, as noted on VA examination in December 2007.  Thus, an increased rating for the Veteran's foot disability is not warranted under Diagnostic Code 5280 for the period under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5280.     

As the Veteran has multiple foot disabilities present in each foot, his bilateral foot disability can also be rated as "foot injuries, other" pursuant to Diagnostic Code 5284.  However, based upon the evidence of record, the Board finds that the Veteran's foot disability was no more than mild for the period under consideration.  The overall evidence shows that the Veteran's foot disabilities primarily manifested themselves in foot pain, numbness, and stiffness that did not affect the Veteran's gait or weightbearing.  The December 2007 VA examiner found that in addition to bilateral pes planus, the Veteran was status post plantar fasciitis, condition resolved without complications.  There were also no signs of abnormal weightbearing, painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness of the plantar surfaces.  The Achilles tendons showed good alignment.  Moreover, the August 2008 VA examination found no physical evidence of bilateral pes planus and determined that the Veteran had a normal foot examination.  Indeed, the Veteran's only noted foot symptom was pain that was consistent with chronic plantar fasciitis.  The evidence also consistently showed that the Veteran did not require or use any type of corrective shoe wear or assistive devices.  Therefore, the overall evidence indicates that the Veteran's bilateral pes planus with plantar fasciitis was no more than mild, and an initial compensable rating for the Veteran's bilateral pes planus with plantar fasciitis is not warranted under Diagnostic Code 5284 for the period under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5284.


2.  Since March 15, 2013

Since March 15, 2013, the Veteran has been in receipt of a 10 percent rating for his bilateral pes planus with plantar fasciitis.  

On VA examination in March 2013, the Veteran complained of complete numbness of both feet.  He reported that for the past 4 years, he had experienced constant numbness and pain of the bilateral feet.  He stated that he would "walk like I'm on egg shells," indicating that he had to be cautious with ambulation for fear of falling.  He denied any use of splint for plantar fasciitis or use of shoe orthotics for flatfoot.  He maintained that he had not allowed his current medical condition to interrupt his work as a safety manager, and that he used vacation time for doctor appointments.  He complained that with cold weather exposure, his toes would swell, and the pain in his feet would worsen.  He reported wearing "heavier socks" during the cold months to help alleviate or prevent any toe symptoms.  He stated that if he drove for longer than 1 hour, he needed to get out of the car and walk around.  He indicated that a weight shift was required during a 1 hour drive to relieve pressure from his feet and knees, so he would constantly use cruise control.  He maintained that his feet became numb with long-distance driving and standing for over 15 minutes.  

Examination revealed pain on use of both feet that was accentuated on use and pain on manipulation of both feet.  There was decreased longitudinal arch height on weightbearing of both feet, and the weightbearing line fell over or medial to the great toe in both feet.  Dorsalis pedis and posterior tibial pulses were 2+ bilaterally.  The examiner noted that the "get up and go task" was completed with initial hesitation upon standing, but the Veteran then began ambulation without assistance, which demonstrated normal gait at moderate speed.  The Veteran stated that his shoes were not new, and the examiner observed that there was no appearance of asymmetry in wear and tear of the shoes.  The Veteran also did not have heel support or other orthotic device in shoes.  The Veteran ambulated mostly without assistive device, but he did have occasional use of a cane at home to help with support due to the conditions of his knees, feet, and ankles.  The examiner further stated that while the Veteran reported a lot of pain on manipulation of his feet, his observed response to manipulation of his feet during examination was either inconsistent with this history or consistent with an increased pain tolerance.  He had reported pain along the arch area bilaterally during palpation, which the examiner found to be inconsistent with any observed signs of "extreme" tenderness.  She determined that there was no objective sign of increased pain at the plantar surface upon plantar flexion.  X-rays of the feet revealed no degenerative or traumatic arthritis, but there was evidence of spurring of the Achilles tendon insertion at the calcaneus.  The Veteran was independent in all his activities of daily living, as he was able to squat, bend, twist, push, and pull.  He was also noted to be capable of strenuous work, as he could lift and carry over 50 pounds.  

The examiner diagnosed the Veteran with bilateral pes planus with plantar fasciitis and bilateral calcaneal spurring.  She found that the Veteran's foot condition did not impact his ability to work.  The examiner determined that the current severity of the Veteran's service-connected bilateral pes planus with plantar fasciitis was mild to moderate.  She explained that although the Veteran had bilateral weightbearing line over the great toes, he did not use arch supports for pes planus, nor did he have any asymmetrical worn appearance of his shoes.  She also noted that he did not use a foot splint at bedtime that was specific for plantar fasciitis.  She reported that current clinical findings were inconsistent with any acute episode of plantar fasciitis, as there was no "extreme" tenderness on palpation or manipulation of the foot.  She also noted that current bilateral foot x-rays indicated that there was bilateral spurring at Achilles insertion, which might be a contributor to some of the Veteran's foot pain symptoms.  

The Board finds that the Veteran's bilateral pes planus with plantar fasciitis approximates no more than moderate bilateral flatfoot.  There is pain on manipulation and use of his feet.  However, a 30 percent evaluation is not warranted because there is no objective evidence of marked deformity, swelling on use, or characteristic callosities.  Although the Veteran reported that his toes would swell up during flare-ups in cold weather, the March 2013 VA examination found no indication of swelling on use, characteristic calluses,  or evidence of any deformity.  The Veteran also had normal gait with moderate speed, and there was no asymmetrical worn appearance of his shoes or use of arch supports.  The March 2013 VA examination determined that the Veteran had only mild to moderate bilateral pes planus with plantar fasciitis.  Therefore, the Board finds that the Veteran's bilateral pes planus with plantar fasciitis is more appropriately classified as moderate bilateral flatfoot, and a rating higher than 10 percent is thus not warranted under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.   

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board acknowledges the Veteran's subjective complaints of pain, numbness, and swelling in both feet and that he was limited in standing and driving.  However, the Board finds that the evidence does not show that the Veteran's bilateral pes planus with plantar fasciitis warrants an increased rating due to functional loss.  The medical evidence of record shows that the Veteran's bilateral foot disability was no more than mild to moderate in severity, as determined on VA examination in March 2013.  He was independent in all his activities of daily living, and he was also capable of strenuous work, as he could lift and carry over 50 pounds.  The Veteran also reported that he did not let his foot disabilities interrupt his work as a safety manager.  The evidence has shown that although the Veteran had bilateral weightbearing line over the great toes and occasionally used a cane, he did not use arch supports or foot splints, nor did he have any asymmetrical worn appearance of his shoes.  Moreover, despite reporting that his toes would swell up and his foot pain would worsen during flare-ups in cold weather, the Veteran did not report any actual functional limitation due to this pain and swelling.  Thus, even considering the objectively confirmed findings of pain, as well as the Veteran's complaints of swelling and numbness, the Board finds that the Veteran's bilateral pes planus with plantar fasciitis does not warrant a higher rating due to functional loss, as any functional limitation due to flare-ups of pain has been contemplated in the Veteran's 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202. 

Regarding the diagnostic criteria for hallux valgus, the maximum rating under Diagnostic Code 5280 is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  As the Veteran is already in receipt of a 10 percent rating for his foot disability for the period under consideration, a higher rating is not warranted under Diagnostic Code 5280.  At any rate, the evidence does not show that the Veteran has undergone resection of the metatarsal head or that he has bunions that are so severe that they are equivalent to amputation of the great toe.  Thus, an increased rating for the Veteran's foot disability is not warranted under Diagnostic Code 5280 for the period under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5280.        

As the Veteran has multiple foot disabilities present in each foot, his bilateral foot disability can also be rated as "foot injuries, other" pursuant to Diagnostic Code 5284.  However, based upon the evidence of record, the Board finds that the Veteran's bilateral pes planus with plantar fasciitis was no more than moderate for the period under consideration.  Indeed, the March 2013 VA examination determined that the Veteran had only mild to moderate bilateral pes planus with plantar fasciitis.  The Veteran's foot disabilities were manifested by pain on manipulation and use and bilateral weightbearing line over the great toes.  He also required occasional use of a cane for ambulation.  However, he did not have any unusual shoe wear pattern that would indicate abnormal weightbearing, nor did he use arch supports or a foot splint that was specific for plantar fasciitis.  The March 2013 examiner found that the Veteran's current clinical findings were inconsistent with any acute episode of plantar fasciitis, as there was no "extreme" tenderness on palpation or manipulation of the foot.  Indeed, she noted that while the Veteran reported a lot of pain on manipulation of his feet, his observed response to manipulation of his feet during examination was either inconsistent with this history or consistent with an increased pain tolerance.  Although the Veteran reported having limitation in his driving and standing, he denied that his foot disability caused any interruption to his work and was found to be able to perform his activities of daily living as well as carry and lift over 50 pounds.  The March 2013 VA examiner additionally determined that the Veteran's foot condition did not impact his ability to work.  Therefore, based upon the evidence of record, the Board finds that the Veteran's bilateral pes planus with plantar fasciitis was no more than moderate, and a separate rating for the Veteran's plantar fasciitis is not warranted under Diagnostic Code 5284 for the period under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5284.


Right and Left Lower Extremity Compartment Syndrome

The Veteran has been in receipt of 0 percent ratings for his right and left lower extremity compartment syndrome.  He has been rated under Diagnostic Code 5262, which contemplates impairment of the tibia and fibula.  

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  

On VA examination in December 2007, the Veteran complained of tingling, numbness, loss of all sensation, and pain in his bilateral lower extremities.  He reported that the pain was aching, burning, and sharp, with a severity of 5/10.  It was elicited by physical activity, but he could function without medication.  The Veteran stated that he had bilateral knee weakness, stiffness, swelling, burning on standing, and pain.  He indicated that he had bilateral ankle giving way, locking, and pain.  Examination revealed normal gait and posture, and there was no use of assistive devices.  The bilateral knees and ankles yielded normal examinations, and the examiner found that there was no pathology identified on physical examination to render any diagnoses.  The examiner noted that from time to time, the Veteran was subject to pain in the lower extremities induced by exercises.  Form and function of the leg muscles were symmetric bilaterally.  There was no muscle or bone tenderness or atrophy in the muscle compartments.  Sensory perception and vascular supply to the legs and feet were undisturbed, and deep tendon reflexes at the knees and ankles were within normal limits.  Plantar flexion at the ankles was not compromised and did not induce pain in the muscle compartments.  The examiner diagnosed the Veteran with exercise-induced compartment syndrome and found that there was no residual effect.    

At an August 2008 VA examination, the Veteran complained of intermittent knee problems which became constant 1 year ago.  He reported constant subpatellar knee pain that was aching and burning in nature and moderate in intensity.  He stated that it worsened with cold weather and when walking half a mile.  He denied any radiation of pain or flare-ups.  He indicated that he had to leave work as manager of a tire store due to knee and ankle discomfort.  He maintained that he took longer to mow his lawn and care for the yard.  The Veteran also complained of ankle pain that was aching and throbbing in nature and moderate in intensity.  He reported that it was constant in the right ankle and intermittent in the left ankle for 4 to 5 days a week.  He denied any radiation of pain or flare-ups.  He indicated that he was able to stand for 15 to 30 minutes and could walk half a mile.  Examination revealed normal gait.  There was evidence of clicks or snaps in the knees, crepitus with movement of both knees, and abnormal motion in the ankles.  Range of motion testing of the knees showed 130 degrees flexion bilaterally with pain and 0 degrees extension bilaterally without pain.  Range of motion testing of the knees revealed 20 degrees dorsiflexion bilaterally without pain and 45 degrees plantar flexion without pain.  Upon repetitive motion of the knees and ankles, there were no additional limitations.  X-rays of the bilateral knees indicated relative narrowing of the joint spaces, medial compartments of the main knee joints.  X-rays of the bilateral ankles were negative.  The examiner noted that the Veteran could not lift greater than 50 pounds or crouch or climb stairs repeatedly.  The examiner did not find any history or physical complaints of right and left lower extremity exercise-induced compartment syndrome.  She diagnosed the Veteran with degenerative joint disease of both knees and normal ankle examination.  She indicated that the knee pain caused significant occupational effects.  She found that the knee disabilities had mild effects on chores, recreation, and traveling, and moderate effects on exercise and sports.  However, the Veteran had no problems with activities of daily living.      

In an August 2008 VA medical report, the Veteran complained of moderate knee pain that was a 4/10 in severity.  He stated that it was worse in the morning but felt better after normal movement.  He was treated for joint pain localized in the knees.  

On VA examination in March 2013, the Veteran complained of "worse" pain on palpation of the lower legs.  He explained that whereas the application of medium pressure on his bilateral lower legs caused pain along his shins at his initial VA examination, he currently exhibited pain in the bilateral lower extremities with light or less pressure.  He described the pain as going from a 1 to 8/10 in severity upon application of light pressure at the shins.  He indicated that there was knife-like shooting pain at the medial tibia bilaterally upon light pressure.  The Veteran also complained of progressive or more pronounced bilateral ankle pain associated with manipulation, left greater than right, as well as persistent popping of both ankles.  He reported that he could sit for 20 minutes before he needed to shift his weight from the left to the right buttock due to low back and bilateral knee pain.  He stated that long-distance walking of over 1 mile caused sharp shooting pain up the lower leg, at which time he would have to stop and rest his legs for up to 30 minutes before being able to continue with ambulation.  He indicated that cold weather caused increased pain and cracking of his ankles.  He maintained that he had not allowed his current medical condition to interrupt his work as a safety manager, and that he used vacation time for doctor appointments.  He stated that if he drove for longer than 1 hour, he needed to get out of the car and walk around.  He indicated that a weight shift was required during a 1 hour drive to relieve pressure from his feet and knees, so he would constantly use cruise control.  The Veteran ambulated mostly without assistive device, but he did have occasional use of a cane at home to help with support due to the conditions of his knees, feet, and ankles.    

Range of motion testing of the knees revealed 120 degrees flexion bilaterally with pain and 0 degrees extension bilaterally without pain.  Upon repetitive testing, there was no additional limitation of motion, but there was additional pain on movement.  Range of motion testing of the ankles was within normal limtis, and upon repetitive testing, there was no additional limitation of motion or function.  The Veteran had normal gait of moderate speed and was ambulatory without assistive device.  There was no evidence of edema, erythema, cyanosis, ecchymosis, or lesions at the bilateral knees or lower extremities.  The Veteran had point tenderness along the bilateral medial tibial shaft from the mid-calf area to the foot/ankle articulation.  Skin was cool and dry to touch, and sensation was intact to light touch along the lower extremities and plantar surface of the feet.  Dorsalis pedis and posterior tibial pulses were 2+ bilaterally.  The Veteran had bilateral crepitance in the knees, but the VA examiner noted that the Veteran was service-connected for traumatic arthritis of the bilateral knees.  The Veteran was noted to occasionally use an Ace wrap-type knee brace when he anticipated a lot of walking in order to help stabilize the knee.  The knee brace was worn on either knee depending on which knee was bothering him the most at the time.  X-rays of the bilateral knees revealed degenerative or traumatic arthritis.  X-rays of the bilateral ankles showed no osseous abnormality.  The Veteran was independent in all his activities of daily living, as he was able to squat, bend, twist, push, and pull.  He was also noted to be capable of strenuous work, as he could lift and carry over 50 pounds.  
  
The examiner diagnosed the Veteran with bilateral lower leg condition.  She found that the Veteran's knee/lower leg and ankle conditions did not impact his ability to work.  The examiner determined that there was no malunion or nonunion of the tibia and fibula.  She reported that there was degenerative arthritis of the knees, but both knee and ankle joints were stable and without joint laxity.  She also found that the Veteran had no ankle disorder, and posterior calcaneal spurring was noted.      

The Board finds that initial compensable ratings are not warranted for the Veteran's right and left lower extremity compartment syndrome under Diagnostic Code 5262.  The criteria under Diagnostic Code 5262 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Although the evidence of record shows varying levels of some ankle and knee disability, the Veteran does not have any malunion or nonunion of the tibia and fibula, as explicity determined on VA examination in March 2013.  The criteria under Diagnostic Code 5262 provide compensable ratings for different levels of knee or ankle disability with malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Because the objective medical evidence does not show any malunion or nonunion of the tibia and fibula, the Board finds that initial compensable ratings for right and left lower extremity compartment syndrome are not warranted under Diagnostic Code 5262.

Given the documented symptoms of record, the Board has also considered the applicability of Diagnostic Code 5260, which contemplates limitation of flexion of the leg; Diagnostic Code 5261, which contemplates limitation of extension of the leg; and Diagnostic Code 5271, which contemplates limited motion of the ankle.  However, the Board notes that the Veteran is already being separately compensated for degenerative joint disease of the right and left knees under Diagnostic Code 5003, which contemplates degenerative arthritis and is rated based on limitation of motion of the affected joint.  The Veteran is also already being separately compensated for right and left ankle disorders under Diagnostic Code 5271.  Since the Veteran is already being compensated for actual bilateral knee and ankle disabilities, the Veteran's right and left lower extremity compartment syndrome cannot also be considered under the aforementioned diagnostic criteria because that would result in pyramiding.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 
 
Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5262, 5276, 5280, 5284 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's bilateral pes planus with plantar fasciitis, right lower extremity compartment syndrome, and left lower extremity compartment syndrome present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

The Veteran's 0 percent rating prior to March 15, 2013 for his bilateral pes planus with plantar fasciitis contemplated his subjective complaints of pain, stiffness, and numbness in the feet, and functional impairment of limitation in standing and walking.  Other than pain, the Veteran had no other objective manifestations of his bilateral pes planus with plantar fasciitis during this period, and therefore his subjective complaints and reported functional impairment were included in the 0 percent rating.  The Veteran's 10 percent rating since March 15, 2013 for his bilateral pes planus with plantar fasciitis contemplated his subjective complaints of pain, numbness, and swelling, and functional impairment of limitation in standing and driving.  The Veteran's bilateral pes planus with plantar fasciitis was found to be no more than mild to moderate in severity and more nearly approximated moderate flatfoot.  He also required occasional use of a cane.  However, there was no evidence of marked deformity or hallux valgus that required surgery or was equivalent to amputation of the great toes.  His foot pathology also had no impact on his ability to work.  Thus, the Veteran's subjective complaints and functional impairment were included in the 10 percent rating.      

The Veteran's 0 percent ratings for his right and left lower extremity compartment syndrome contemplated his subjective complaints of pain, numbness, tingling, and loss of sensation, as well as his reported functional impairment of limitation in sitting, walking, and driving.  However, other than pain, the Veteran had no objective manifestations of his right and left lower extremity compartment syndrome.  He did not have any malunion or nonunion of the tibia and fibula, and his knee and ankle disabilities had already been contemplated in separate ratings.  Therefore, the Veteran's subjective complaints and functional impairment were included in the 0 percent ratings.      

Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Prior to March 15, 2013, an initial compensable rating for bilateral pes planus with plantar fasciitis is denied.  

Since March 15, 2013, an initial rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is denied.  

An initial compensable rating for right lower extremity compartment syndrome is denied.  

An initial compensable rating for left lower extremity compartment syndrome is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


